Citation Nr: 9924090	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  99-13 358	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Jon B. Love

INTRODUCTION

The veteran and his attorney entered into a contingent fee 
agreement dated February 26, 1998, which provides that the 
latter would represent the former before the Department of 
Veterans Affairs (VA) concerning the veteran's claim for 
entitlement to service connection for a back disability.  The 
fee agreement also provides that, if the veteran is 
successful in recovering past-due benefits (PDBs), the 
attorney is entitled to a fee equal to 20 percent of the 
total amount of those PDBs awarded, and that said fee is to 
be paid to the attorney directly by VA.

In a rating decision dated January 12, 1999, the VA Regional 
Office (RO) in Washington, D. C., determined that the 
veteran's back disability (lumbar strain, degenerative disc 
disease) was service-connected, and assigned thereto an 
evaluation of 40 percent, effective February 25, 1992.  
According to a June 29, 1999, letter that the RO wrote to the 
veteran and his attorney, this action resulted in an 
increased evaluation of the veteran's disabilities to 50 
percent from 20 percent and entitlement to PDBs in the amount 
of $29, 938.00.

The RO's aforementioned letter also advised the parties to 
the fee agreement of the aforementioned award, and that 20% 
of the PDBs awarded to the veteran had been withheld, pending 
a decision by the Board of Veterans' Appeals (the Board) 
concerning the attorney's entitlement to a fee from those 
PDBs.  The letter also informed the attorney and the veteran 
that each had 30 days in which to submit to the Board any 
evidence or argument they wanted the Board to consider 
concerning this issue.

	In a letter to the Board's Chief Counsel for Legal 
Affairs dated July 14, 1999, the veteran requested prompt 
payment of attorney fees to his attorney by the Board. 

FINDINGS OF FACT

1.	The Board issued a final decision on July 22, 1997, that 
denied the veteran's claim for entitlement to service 
connection for a back disability.

2. The notice of disagreement (NOD) that preceded the 
Board's July 1997 decision was received by the RO in April 
1994.

3.	The attorney was retained by the veteran in February 
1998 to represent him before VA, and provided services on the 
veteran's behalf concerning the issue for which PDBs were 
awarded to the veteran.

4.	The veteran's claims file contains a copy of a February 
26, 1998, fee agreement, which provides for direct payment by 
VA of a fee equal to 20 percent of any past-due benefits 
awarded to the veteran, and is contingent in nature.

5.	Past-due benefits are payable to the veteran based on 
the RO's January 12, 1999, rating decision, which granted the 
veteran's claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
may be executed have been met. 38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1998).

2.  The criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits, arising from the 
grant of the veteran's claim for entitlement to service 
connection for a back disability (lumbar strain, degenerative 
disc disease), have been met. 38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(h) (1998).

3.  The fee specified in the agreement as being payable 
directly to the attorney by VA, and amounting to 20 percent 
of past-due benefits awarded to the veteran is reasonable.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(f)(h) (1998).

REASONS AND BASES FOR FINDINGS AND CONLUSIONS

Before an attorney-at-law or agent may charge and be paid a 
fee for representing claimants or appellants for their 
services before VA, the following criteria must be met: (1) a 
final decision must have been promulgated by the Board with 
respect to the issue, or issues, involved; (2) the NOD that 
preceded the Board decision with respect to the issue or 
issues involved must have been received by the RO on or after 
November 18, 1988; and (3) the attorney must have been 
retained not later than one year following the date that the 
decision by the Board with respect to the issue, or issues, 
involved was promulgated.  38 U.S.C.A. § 5904(c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609(c) (1998).

In this case the Board issued a final decision on July 22, 
1997, denying the veteran's claim for entitlement to service 
connection for a back disability.

The NOD that preceded the July 1997 decision was received by 
the RO in April 1994.

As evidenced by a February 26, 1998, fee agreement executed 
by the veteran and his attorney, the veteran retained his 
attorney to represent him before VA concerning his claim for 
service connection for a back disability.  The attorney 
submitted argument to the Board on behalf of the veteran 
following the remand of the case to the Board by the then-
named U. S. Court of Veterans Appeals (the Court).

As it is obvious from the foregoing that the criteria for 
charging the veteran a fee in this case have been met, and as 
the attorney has rendered services on behalf of the veteran 
in connection with the issue for which past-due benefits were 
awarded, the attorney is entitled to charge and be paid a fee 
for representing the veteran before VA.

Next, we must determine whether the fee provided for in the 
fee agreement is reasonable.  Fees which total no more than 
20 percent of any past-due benefits awarded are presumed to 
be reasonable.  38 C.F.R. § 20.609(f) (1998).

The February 26, 1998, fee agreement provides for a fee equal 
to 20 percent of the total amount of any past-due benefits 
awarded to the veteran.

As the fee totals no more than 20 percent of past-due 
benefits, it is presumed reasonable.

Finally, the Board must determine whether the fee provided 
for in the parties' fee agreement is payable from past-due 
benefits awarded to the veteran.

Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1998), 
an appellant and an attorney may enter into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA out of any past-due 
benefits awarded on the basis of the claim.  VA will honor 
such an agreement if the following conditions are met: (1) 
the total fee payable does not exceed 20 percent of the total 
amount of the past-due benefits awarded; (2) the amount of 
the fee is contingent on whether or not the claim is resolved 
in a manner favorable to the appellant; and (3) the award of 
past-due benefits results in an a cash payment to the 
appellant from which the fee may be deducted.

The February 26, 1998, fee agreement provides for a fee equal 
to 20 percent of the total amount of any past-due benefits 
awarded on the basis of the veteran's claim with VA, and is 
contingent in nature.

According to the RO's letter of June 29, 1999, the award of 
past-due benefits in this case resulted in a cash payment to 
the veteran.

Consequently, the attorney may be paid a fee directly by VA 
from past-due benefits awarded to the veteran.

Under 38 C.F.R. § 20.609(h)(3) (1997), past-due benefits is 
defined as a nonrecurring payment resulting from a benefit, 
or benefits, granted on appeal or awarded on the basis of a 
claim reopened after a denial by the Board, or the lump sum 
payment which represents the total amount of recurring cash 
payments which accrued between the effective date of the 
award, as determined by the applicable laws and regulations, 
and the date of the grant by the agency of original 
jurisdiction, the Board, or an appellate court.

In this case, the effective date assigned by the RO in its 
January 12, 1999, rating decision is February 25, 1992.  
Therefore, the inclusive dates for payment of attorney fees 
from past-due benefits are March 1, 1992, see 38 U.S.C.A. 
§ 5111(a) (West 1991), to January 12, 1999, the date of the 
RO's rating decision.  Accordingly, the attorney in this case 
is entitled to be paid a fee by VA from past-due benefits 
awarded for the period from March 1, 1992, through January 
12, 1999.

Although the fee agreement in this case is silent concerning 
fees for work performed by the attorney on behalf of the 
veteran in any other forum, the file indicates that the 
attorney was awarded and has been paid an Equal Access to 
Justice Act (EAJA) fee of $2,228.94 concerning his work on 
behalf of the veteran before the Court.  

Under the EAJA, certain prevailing parties in litigation 
against the United States government may recover attorney 
fees unless the government's position in the litigation was 
substantially justified.  See 28 U.S.C.A. § 2412(d)(1)(A).  
Congress has made EAJA applicable to VA adjudicative actions 
by including the Court of Appeals for Veterans Claims within 
the definition of "court" in 28 U.S.C.A. § 2412(d)(2)(f); 
Pub. L. No. 102-572, § 506(a) (Oct. 29, 1992).

At the Board's request, VA's General Counsel (GC) addressed 
the question concerning whether an attorney representing a 
successful claimant before VA could collect attorney fees 
under EAJA and from past-due benefits under 38 U.S.C.A. 
§ 5904(d), without refunding the amount of the smaller fee.  
See VAOPGCPREC 12-97, 62 Fed.Reg. 37952, 37953 (Jul. 15, 
1997).  The General Counsel's opinion, which is binding on 
the Board, held that:

The claimant's attorney is permitted to seek 
recovery
of attorney fees under both 38 U.S.C. § 5904 and 28
U.S.C. § 2412.  Section 506(c) of the Federal 
Courts
Administration Act of 1992 expressly provides that,
where the claimant's attorney receives fees for the 
same
work under both 38 U.S.C. § 5904(d) and 28 U.S.C.A.
§  2412, the claimant's attorney must refund to the
claimant the amount of the smaller fee.  The 
attorney
may keep the larger of the fees recovered, but must 
re-
turn the amount of the smaller fee to the claimant.

As it appears that the EAJA fee will be the smaller of the 
two fees that the attorney will receive, we assume that, 
after the attorney receives his fee from the past-due 
benefits withheld by the RO, he will return the amount of the 
EAJA fee to the veteran.  While the aforementioned GC opinion 
also held that the Board has no authority to take any action 
to ensure that the attorney fulfills his responsibility to 
refund the smaller fee to the claimant, the Board believes 
that the attorney will act responsibly and return the smaller 
fee to the veteran.  Not doing so would no doubt constitute 
both a violation of professional ethics and the provisions of 
38 U.S.C.A. § 5905.



ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA is established.  The attorney 
should be paid 20 % of the past-due benefits awarded the 
veteran by reason of a grant of service connection for lumbar 
strain, degenerative disc disease for the period from March 
1, 1992, to January 12, 1999.


		
	STEVEN L. KELLER
Member, Board of Veterans' Appeals







 


